DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species GG and Species HH in the reply filed on Jan. 28, 2021 is acknowledged.  The Applicant did not present specific arguments with respect to the traversal.
 The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22, 23, 27-30, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the first plurality of LSF structures comprise a first polygonal cross-sectional shape, a first end, a second end and a first cover, the first cover disposed at the first end of the first plurality of LSF structures.”  The claim is not clear as it recites the plurality comprising a shape, first end, second end, and a first cover disposed at the first end of the first plurality.  The claim was interpreted for examination purposes as reciting “each structure of the first plurality of LSF structures comprises a first polygonal cross-sectional shape, a first end, a second end and a first cover, the first cover disposed at the first end of each structure of the first plurality of LSF structures.  
The claim also recites “the second plurality of LSF structures comprise a second polygonal cross-sectional shape, a first end, a second end and a first cover, the first cover disposed at the first end of the second plurality of LSF structures, the second cover including an opening.”  The claim is not clear as it recites the plurality comprising a shape, first end, second end, and a first cover disposed at the first end of the second plurality.  The claim was interpreted for examination purposes as reciting “each structure of the second plurality of LSF structures comprises a first polygonal cross-sectional shape, a first end, a second end and a second cover, the first cover disposed at the first end of each structure of the second plurality of LSF structures, each of the second covers including an opening.”
Claim 22 recites “the facesheet coupled to the second end of the first plurality of polygonal LSF structures and the second end of the second plurality of LSF structures.”   The recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the facesheet coupled to the second end of each 
Claim 22 recites the limitation “the first plurality of polygonal LSF structures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the first plurality of LSF structures a comprises” in lines 1-2.  The claim is not clear.
Claim 27 recites “each of the plurality of LSF structures comprise.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each of the plurality of LSF structures comprises.”
Claim 27 recites “the plurality of LSF structures further include a first end, a second end…”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each of the plurality of LSF structures further includes a first end…”
Claim 27 recites “the second end of the plurality of LSF structures are coupled to the facesheet.” The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the second end of each of the plurality of LSF structures is coupled to the facesheet.”
Claim 28 recites “wherein the at least one opening is disposed at the first end of the plurality LSF structures.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “wherein the at least one opening is disposed at the first end of each structure of the plurality of LSF structures.”
Claim 29 recites “wherein the at least one opening is disposed at the second end of the plurality of LSF structures.”  The claim is not clear.  The Examiner notes the claim 
Claim 30 recites “wherein the at least one opening extends from the first end through the second end of the plurality of LSF structures.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “wherein the at least one opening extends from the first end through the second end of each structure of the plurality of LSF structures.”
Claim 34 recites “wherein plurality of filaments comprises at least a 3 to 1 aspect ratio.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “wherein each filament of the plurality of filaments comprises at least a 3 to 1 aspect ratio.”
Claim 35 recites “the plurality of filaments having a width, the plurality of lateral walls having a thickness, the width of the plurality of filaments is larger than the width of the plurality of walls.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each wall of the plurality of lateral walls having a thickness, the width of each of the plurality of filaments is larger than the thickness of each of the plurality of walls.”
Claim 35 recites the limitation “the plurality of lateral walls” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “the plurality of filaments comprises a circular cross-section.”  The recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each filament of the plurality of filaments comprises a circular cross-section.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20, 22, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso et al. (US 2015/0072103 A1) (“Tresso”), in view of Marz et al. (US 2014/007322 A1) (“Marz”), and Copeland et al. (US 2006/0070171 A1) (“Copeland”).
With respect to claim 17, Tresso discloses an impact mitigation layer (abstr.), comprising a first plurality of laterally supported structures – part of the disclosed array (0003, 0012, Fig. 2), each structure of the first plurality of structures comprising a first polygonal cross-sectional shape, a first end, a second end and a first cover, the first cover disposed at the first end of each structure of the first plurality of structures (0026, 0028, Fig. 2), and a second plurality of laterally supported structures – another part of the disclosed array (Fig. 2), each structure of the second plurality of structures comprising a second polygonal cross-sectional shape, a first end, a second and, and a second cover, the second cover disposed at the first end of each of the second plurality of structures (0026, 0028, Fig. 2).  Tresso is silent with respect to the laterally supported structures being filament structures.  Marz discloses an impact mitigation layer comprising a plurality of structures (abstr., 0012), each structure comprising filaments – elements 146 – the filaments providing for improved management of angular 
Tresso is silent with respect to each of the second covers including an opening.  Copeland discloses an impact mitigation layer comprising a plurality of structures, each structure comprising an opening at an end, the opening allowing for flow of the heated air when the layer is in use (abstr., 0009, 0027, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide each of the second covers with an opening to allow for the flow of heated air when the impact mitigation layer is in use.
Regarding claim 19, Tresso, Marz and Copeland teach the layer of claim 17.  Tresso teaches the first and second polygonal cross-sectional shape comprising a regular polygon (Fig. 2).
As to claim 20, Tresso, Marz and Copeland teach the layer of claim 19.  Tresso teaches the regular polygon comprising a square (Fig. 2).
With respect to claim 22, Tresso, Marz and Copeland teach the layer of claim 17.  Tresso teaches the layer comprising a facesheet – element 204, the facesheet coupled to the second ends of the first plurality of the polygonal LSF structures, and the second ends of the second plurality of LSF structures (0027, Fig. 2).
Regarding claim 23, Tresso, Marz, and Copeland teach the layer of claim 17.  Since both the first and second plurality of LSF structures include a first plurality of 
As to claim 26, Tresso, Marz, and Copeland teach the layer of claim 17.  Since the structures of Tresso are trapezoidal (0028), it would have been obvious to one of ordinary skill in the art that they are frustum shaped.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Copeland, and further in view of Cohen (US 2014/01966198 A1).
Tresso, Marz and Copeland teach the layer of claim 17.  Tresso teaches that the layer’s structures can have various cross-sectional shapes (0022), but the references are silent with respect to the first polygonal cross-sectional shape and the second polygonal cross-sectional shape comprising different polygonal cross-sectional shapes. 
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 0052, 0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first and second polygonal cross-sectional shapes having different polygonal cross-sectional shapes as it is known in the art of impact mitigation layers to have multiple cross-sectional shapes used together, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Copeland, and further in view of Cohen and JP 2007-254920 (“'920”) as understood from the translation of the abstract of the reference.
Tresso, Marz and Copeland teach the layer of claim 19.  Tresso teaches that the layer’s structures can have various cross-sectional shapes (0022), Tresso teaches the regular polygon comprising a square (Fig. 2), but is silent with respect to a hexagon.
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 0052, 0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first and second polygonal cross-sectional shapes having different polygonal cross-sectional shapes as it is known in the art of impact mitigation layers to have multiple cross-sectional shapes used together, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
'920 discloses an impact mitigation layer comprising structures wherein the cross-sectional shape comprises a regular polygon which comprises a hexagon (abstr., Figs. 1, 4, and 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the regular polygon comprising a square and a hexagon as it is known in the art of impact-mitigation layers to include structures having cross-sectional shape of a hexagon, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Copeland, and further in view of Cohen (US 2014/0196198 A1) and Kleiven et al. (US 2013/0122256 A1) (“Kleiven”).
With respect to claim 24, Tresso, Marz and Copeland teach the layer of claim 23.  The references are silent with respect to the layer, wherein a first aspect ratio is different from the second aspect ratio.
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 0052, 0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first and second polygonal cross-sectional shapes having different polygonal cross-sectional shapes as it is known in the art for an impact mitigation layer to have multiples cross-sectional shapes used together, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Kleiven teaches an impact mitigation layer (abstr.), including filaments – spikes or beams – having an aspect ratio of higher than approximately 3:1, preferably between 4:1 and 100:1 (0049, 0050).  Since it is known in the art to use filaments in impact mitigation layers having a wide range of aspect ratios, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the impact mitigation layer wherein the first aspect ratio is different than the second aspect ratio, for structures having different polygonal cross-sectional shapes.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz and Copeland, and further in view of Kleiven et al. (US 2013/0122256 A1) (“Kleiven”).
With respect to claim 25, Tresso, Marz and Copeland teach the layer of claim 23.  The references are silent with respect to the layer, wherein a first aspect ratio and the second aspect ratio are as recited in the claim.  
Kleiven teaches an impact mitigation layer (abstr.), including filaments – spikes or beams – having an aspect ratio of higher than approximately 3:1, preferably between 4:1 and 100:1 (0049, 0050).  Since it is known in the art to use filaments in impact mitigation layers having a wide range of aspect ratios, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the impact mitigation layer wherein the first aspect ratio and the second aspect ratio is as disclosed in Kleiven, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 27, 29, 31, 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso et al. (US 2015/0072103 A1) (“Tresso”), in view of Marz et al. (US 2014/007322 A1) (“Marz”).
With respect to claim 27, Tresso discloses an impact mitigation layer (abstr.), comprising a plurality of impact mitigation pads – two arrays have been interpreted as a plurality of pads (0027), each of the plurality of impact mitigation pads comprising a face sheet and a plurality of laterally supported structures  (0003, 0012, Fig. 2), each of the plurality of structures comprises a plurality of walls, a first end, a second end and an 
 Tresso is silent with respect to the laterally supported structures being filament structures, each of the plurality of structures comprising a plurality of filaments, the plurality of filaments being spaced apart and arranged into a polygonal shape, the plurality of walls extending between the plurality of filaments.
  Marz discloses an impact mitigation layer comprising a plurality of structures (abstr., 0012), each structure comprising filaments – elements 146 – the filaments, being spaced apart and arranged into a polygonal shape, the plurality of walls extending between the plurality of filaments, the filaments providing for improved management of angular accelerations, while maintaining optimized management of linear accelerations (0045, 0046, 0049, 0050, Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Tresso with filaments as disclosed in Marz, wherein the walls of Tresso extend between the respective filaments for improved management of angular accelerations, while maintaining optimized management of linear accelerations.
Regarding claim 29, Tresso and Marz teach the layer of claim 27.  Tresso discloses an opening at the second end of each of the plurality of LSF structures (Figs. 2 and 3)
As to claim 31, Tresso and Marz teach the layer of claim 27.  Tresso teaches the polygonal shape which is a regular polygon (Fig. 2).
With respect to claim 32, Tresso and Marz teach the layer of claim 31.  Tresso teaches the regular polygon comprising a square (Fig. 2).
Regarding claim 35, Tresso and Marz teach the layer of claim 27.  It is implied that the filaments of the plurality of filaments have a width, and the walls of the plurality of walls have a thickness.
Tresso discloses that the walls have a thickness of from 5 mil to 180 mil (0022).  Marz discloses that thickness of the filaments imparts management of linear accelerations (0050), while the thickness of the walls has an impact on the desired level of resistance to linear loads (0036), resistance to tangential loads (0039), and management of linear accelerations (0050), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of filaments with respect to the thickness of the walls.

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz, and further in view of Copeland et al. (US 2006/0070171 A1) (“Copeland”).
Regarding claim 28, Tresso and Marz teach the layer of claim 27.  The references are silent with respect to at least one opening being disposed at the first end of each of the plurality of LSF of structures.  
Copeland discloses an impact mitigation layer comprising a plurality of structures, each structure comprising an opening at a first end, the opening allowing for flow of the heated air when the layer is in use (abstr., 0009, 0027, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing 
As to claim 30, Tresso and Marz teach the layer of claim 27.  Tresso discloses an opening extending from the second end of each of the structure (Figs. 2 and 3), but is silent with respect to at least one opening extending from the first end to the second end of each structure of the plurality of LSF structures.  Copeland discloses an impact mitigation layer comprising a plurality of structures, each structure comprising an opening at a first end and a second end, the opening allowing for flow of the heated air when the layer is in use (abstr., 0009, 0027, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to provide each of the plurality of LSF structures with an opening extending from the first end through the second end of each of the structure to allow for the flow of heated air when the impact mitigation layer is in use.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz, and further in view of Cohen and JP 2007-254920 (“'920”) as understood from the translation of the abstract of the reference.
Tresso and Marz teach the layer of claim 31.  Tresso teaches that the layer’s structures can have various cross-sectional shapes (0022), Tresson teaches the regular polygon comprising a square (Fig. 2), but is silent with respect to a hexagon.
Cohen teaches an impact mitigation layer – cushioning spacer layer – wherein the structures of the layer can have different polygonal cross-sectional shapes (0051, 
'920 discloses an impact mitigation layer comprising structures wherein the cross-sectional shape comprises a regular polygon which comprises a hexagon (abstr., Figs. 1, 4, and 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the regular polygon comprising a square and a hexagon as it is known in the art of impact-mitigation layers to include structures having cross-sectional shape of a hexagon, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz, and further in view of Kleiven et al. (US 2013/0122256 A1) (“Kleiven”).
With respect to claim 34, Tresso and Marz teach the layer of claim 27.  The references are silent with respect to the layer, wherein each filament of the plurality of foilaments comprises at least 3 to 1 aspect ratio.  
Kleiven teaches an impact mitigation layer (abstr.), including filaments – spikes or beams – having an aspect ratio of higher than approximately 3:1, preferably between 4:1 and 100:1 (0049, 0050).  Since it is known in the art to use filaments in impact mitigation layers having an aspect ratio overlapping the range recited in claim 34, it .

Claim 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresso, in view of Marz, and further in view of Phipps et al. (US 2013/0185837 A1) (“Phipps”).
With respect to claim 36, Tresso and Marz teach the layer pf claim 27.  Marz teaches the filaments can be of any shape (0049), but is silent with respect to filaments comprising a circular cross-section.  Phipps discloses an impact mitigation layer comprising filaments having a circular cross-section (abstpir., 0031).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the filaments of Marz having a circular cross-section as such filaments are known in the art of impact mitigation layers and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 37, Tresso, Marz and Phipps teach the layer of claim 36.  Phipps teaches the circular cross-section which is solid (0037).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783